DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Concurrent Migration of Multiple Pages in Software-Managed Hybrid Main Memory” Bock et al. and further in view of Basu et al. (US 2014/0208064).
Bock et al. does not explicitly teach the use of virtual memory and translating between virtual and physical addresses, however Basu et al. does teach these features. Bock et al. in view of Basu et al. will be used to reject the claim language with the motivation to combine provided at the end.
Consider claim 1, Bock et al. in view of Basu et al. discloses a memory access method, applied to a computer system comprising a hybrid memory, wherein the hybrid memory comprises a first memory and a second memory, and the method comprises: receiving a first access request, wherein the access request comprises a first virtual address; translating, according to a first page table buffer storing a mapping relationship between the first virtual address and a first physical address of a first large page in the first memory, the first virtual address into the first physical address of the first large page, wherein the first large page comprises a plurality of small pages; accessing the first large page in the first memory according to the first physical address, determining that data of a first small page in the first large page (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, Bock et al. discloses a DRAM+PCM hybrid memory, with pages (small pages) made up of blocks (large pages), where pages are migrated, block by block to either be promoted to DRAM or demoted to PCM based on activity. Access counts are tracked by physical page and a bit map is used for assisting in determining which blocks are migrated to what memory to track successful transfer of page blocks. Data can be requested that is in either memory. Basu et al.: abstract, [0005], [0006], Basu et al. discloses the use of virtual memory, TLBs and page tables for translating addresses. The TLBs and page tables disclosed in Basu et al. are considered the claimed page table buffer.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Bock et al. reference to include virtual addressing and management is described in the Basu et al. reference, because virtual addressing provides the benefits of simplifying programming, prevention of interference between processes and the illusion of a larger memory space (Basu et al.: [0005]).
Consider claim 2, Bock et al. in view of Basu et al. discloses the memory access method according to claim 1, further comprising: migrating the data in the first small page to the second small page when a quantity of times of accessing the first small page exceeds a specified threshold; and storing the second physical address of the second small page in the first small page (Bock et al.: Fig.1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, Bock et al. discloses a DRAM+PCM hybrid memory, with pages made up of blocks, where pages are migrated, block by block to either be promoted to DRAM or demoted to PCM based on activity. Access counts are tracked by physical page and a bit map is used for assisting in determining which blocks are migrated to what memory to track successful transfer of page blocks.).
Consider claim 3, Bock et al. in view of Basu et al. discloses the memory access method according to claim 2, further comprising: Page 3 of 8Application No. 16/664,757Preliminary Amendmentsetting a first identifier in a specified bitmap after the data in the first small page is migrated to the second small page, wherein the first identifier is used to indicate that the data in the first small page has been migrated (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, Bock et al. discloses a DRAM+PCM hybrid memory, with pages made up of blocks, where pages are migrated, block by block to either be promoted to DRAM or demoted to PCM based on activity. Access counts are tracked by physical page and a bit map is used for assisting in determining which blocks are migrated to what memory to track successful transfer of page blocks.).
Consider claim 4, Bock et al. in view of Basu et al. discloses the memory access method according to claim 2, wherein the computer system further comprises a second page table buffer, and after the migrating the data in the first small page to the second small page, the method further comprises: adding a mapping relationship between a second virtual address and the second physical address to the second page table buffer, wherein the second page table buffer is used to record a mapping relationship between a virtual address and a physical address of a small page in the second memory (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, Basu et al.: abstract, [0005], [0006], Basu et al. discloses the use of virtual memory, TLBs and page tables for translating addresses and keeping track of where the data is.).
Consider claim 5, Bock et al. in view of Basu et al. discloses the memory access method according to claim 4, wherein the method further comprises: receiving a second access request, wherein the second access request comprises the second virtual address; obtaining, according to the second page table buffer, the second physical address that has the mapping relationship with the second virtual (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, data is continually requested and the data can be in either memory. Basu et al.: abstract, [0005], [0006], Basu et al. discloses the use of virtual memory, TLBs and page tables for translating addresses and keeping track of where the data is.).
Consider claim 16, Bock et al. in view of Basu et al. discloses the memory access method according to claim 1, wherein the first memory is a nonvolatile memory, the second memory is a volatile memory (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, Bock et al. discloses a DRAM+PCM hybrid memory).
Consider claim 17, Bock et al. in view of Basu et al. discloses the memory access method according to claim 1, wherein the translating comprises: translating the first virtual address into the first physical address according to a mapping relationship between the first virtual address and the first physical address stored in a first page table buffer in the computer system (Bock et al.: Fig. 1, Section I: introduction, Section III: Concurrent Migration of Multiple pages through subsection C, data is continually requested and the data can be in either memory. Basu et al.: abstract, [0005], [0006], Basu et al. discloses the use of virtual memory, TLBs and page tables for translating addresses and keeping track of where the data is.).
Claims 6-10, 18, 19 and claims 11-15, 20 are the system and medium claims respectively of the method claims 1-5 above and are rejected in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. The applicant argues that Bock fails to disclose different sized memory pages. However, as stated in the . 
The new limitations are also argued. As stated in the appropriate rejection above, Basu et al. teaches the use of TLBs and page tables which are considered the claimed first page table buffer for translating virtual to physical addresses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136